DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter
Claim 2-10, 13, 14, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 11, 12, 15, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawanami et al., US Publication No. 8,546,926 (from the IDS).


	Kawanami teaches:
1. A semiconductor device comprising (see Figs. 1-4): 
	a first substrate (e.g. While Figs. 1-4 do not show a first substrate, it is obvious to one of ordinary skill in the art to form a first substrate below first and second metal layers (1) because Fig. 8 shows a first substrate below metal layer (1).) ; 
	a first metal layer (1 of 100b) disposed on the first substrate; 
	a second metal layer (1 of 100a) disposed on the first substrate and spaced apart from the first metal layer; 
	a second substrate (21) spaced apart from the first substrate (e.g. first substrate below first and second metal layers (1)) in a first direction (e.g. vertical direction), and including a main wiring (34) and a signal wiring (24, 28); 
	a first semiconductor element (2 of 100b) disposed on the first metal layer; 
	a second semiconductor element (2 of 100a) disposed on the second metal layer; 
	a first terminal (33); 
	a second terminal (32); 
	a third terminal (35 or 6) electrically connected to the second metal layer (1 of 100a); and 
	first  (5 of 100b) and second (5 of 100a) gate terminals, 
	the main wiring (34) comprising:
	 a first wiring layer (34 directly above 100b) electrically connected to the first metal layer (1 of 100b) and the first terminal (33); 
	a second wiring layer (34 directly above 100a) electrically connected to the second metal layer (1 of 100a); 
	a third wiring layer (34 topmost layer) spaced apart from the first wiring layer and the second wiring layer, and electrically connected to the second terminal (32); and 
	a fourth wiring layer (25) electrically connected to the third wiring layer (34 topmost layer), 
	the signal wiring (24, 28) comprising: 
	a first gate wiring layer (28) on a level different from a level of the main wiring (34) in the first direction (e.g. vertical direction) and electrically connected to the first gate terminal (5 of 100b) ; and 
	a second gate wiring layer (24) on a level different from the level of the main wiring (34) in the first direction (e.g. vertical direction) and electrically connected to the second gate terminal (5 of 100a), 
	the first semiconductor element (2 of 100b) comprising: 
	a first electrode (2c, drain) electrically connected to the first metal layer (1 of 100b) and disposed on a first surface of the first semiconductor element; 
	a second electrode (2b, source) electrically connected (e.g. electrically connected through intervening layers, col 4, ln 33–50) to the second wiring layer (34 directly above 100a) and disposed on a second surface of the first semiconductor element that is opposite to the first surface of the first semiconductor element; and 
	a first gate electrode (2a, gate) electrically connected to the first gate wiring layer (28) and disposed on the second surface of the first semiconductor element, and 
	the second semiconductor element (2 of 100a) comprising: 
	a third electrode (2c, drain) electrically connected to the second metal layer (1 of 100a) and disposed on a first surface of the second semiconductor element; 
	a fourth electrode (2b, source) electrically connected to the fourth wiring layer (25) and disposed on a second surface of the second semiconductor element that is opposite to the first surface of the second semiconductor element; and 
	a second gate electrode (2a, gate) electrically connected to the second gate wiring layer (24) and disposed on the second surface of the second semiconductor element.  See Kawanami at col 1-19, ln 1–67. 

11. The semiconductor device according to claim 1, wherein each of the first (2 of 100b) and second (2 of 100a) semiconductor elements is encapsulated with resin (10) on sides connecting the first and second surfaces thereof, figs. 1 and 3.

Regarding claim 12:
	Kawanami teaches the limitations as applied to claim 1 above.

Regarding claim 15:
	Kawanami teaches the limitations as applied to claim 11 above.

Regarding claim 16:
	Kawanami teaches the limitations as applied to claim 1 above.
	It would have been obvious to one of ordinary skill in the art to form a plurality of first semiconductor elements and a plurality of second semiconductor elements because Kwanami teaches an array of semiconductor elements in Fig. 36.

Regarding claim 19:
	Kawanami teaches the limitations as applied to claim 11 above.

20. The semiconductor device according to claim 16, wherein the first (33) and second (32) terminals are on the same side of the semiconductor device and spaced apart in the second direction (e.g. horizontal direction) and the third terminal (e.g. Interpreted as 6 in claims 1 and 16) is on an opposite side of the semiconductor device relative to the first and second terminals and spaced apart from the first and second terminals in the third direction (e.g. first direction is vertical direction y; second direction is horizontal direction x; and third direction is z in Figs 1-4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michele Fan/
Primary Examiner, Art Unit 2894
10 November 2022